Citation Nr: 1211748	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-09 884	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.

REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son, and Appellant's Daughter


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to October 1946.  The Veteran died in March 2005; the appellant was his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and January 2010 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The appellant testified before the undersigned Veterans Law Judge in December 2006; a transcript of that hearing is associated with the claims folder.

Historically, the Board denied entitlement to DIC based on 38 U.S.C. § 1318 in an August 2007 decision.  The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  By an October 2009 Order of the Court, the Court granted a Joint Motion for Remand, vacated the August 2007 Board decision, and remanded the matter for readjudication.  Thereafter, the Board remanded the issue of entitlement to DIC based on 38 U.S.C. § 1318 to the agency of original jurisdiction (AOJ) in November 2009.  

Subsequently, in March 2010 the Board again remanded the claiming finding that there was not substantial compliance with orders of the November 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the issue listed on the first page, in March 2010 the Board remanded the issues of whether there was clear and unmistakable error (CUE) in a May 8, 1951, rating decision which denied entitlement to service connection for bilateral hearing loss, and whether there was CUE in a July 18, 2000, rating decision which denied the Veteran's claim to reopen a previously disallowed claim of entitlement to service connection for bilateral hearing loss, for the appellant to be provided a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board notes that the appellant did not perfect an appeal regarding these issues. 


FINDING OF FACT

In March 2012 the Board was notified that the appellant died in February 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


